Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

Claims 1-5, 8-18, 20, 24, 25 were pending as of the last action. Claim 12 has been amended. Claims 11-13 and 16 are withdrawn. Claims 1-5, 8-10, and 14-15 are pending examination. 

Claim Objections
Claims 3-5, 8-10, and 14-15 are objected to because of the following informalities:  3-5, 8-10, and 14-15 have no markings indicating amendments to the claims and should be indicated as “previously presented”. See 37 CFR 1.121(c).  Appropriate correction is required.

Response to Arguments

Claim Objections
	The objection of claim 12 for omission of a space between “from” and “CJS001” has been rendered moot by the correction of the typographical mistake. 

Rejections under 35 U.S.C. 102 
Applicant’s arguments, see pgs. 5-6, filed 06/06/22, with respect to the claim rejection of claim 1-5 and 8-9 under 35 U.S.C. 102(a)1  have been fully considered and are persuasive.  The 102 rejection of claims 1-5 and 8-9 have been withdrawn. 
	Upon consideration of the Declaration under 37 C.F.R. 1.130(a) from Dr. Mason, it is agreed that the 102 rejections should be withdrawn. 

Rejections under 35 U.S.C. 103 
Applicant's arguments filed 06/06/22 have been fully considered but they are not persuasive.
Applicants argue that a person skilled in the art, in view of the teachings of Dominguez-Brauer et al, would not have a reasonable expectation of success to replace CFI-402257 with CFI-400945. (See Remarks page 7 3rd parag).  The applicant’s arguments conclude with the statement “despite that both CFI-402257 and CFI-400945 can be used to target mitosis, it does not automatically conclude that these two compounds are equivalent or can be replaced by each other.” (See Remarks last sentence pg 7) Applicants support this statement with the Declaration from Dr. Mason. (See the Declaration and pg 8-9). These arguments can be summarized in three points: these drugs have different mechanisms, these drugs have different effects, and these drugs have different structure.  
The overarching theme that these compounds are not interchangeable is not convincing for several reasons. The initial rejection provided was not as nuanced as the applicants are making it out to be. Mason 2017 teaches the combination of an anti-mitotic agent with an anti-PD-1 antibody. While it can be acknowledged that this anti-mitotic agent is different from the instant claimed in many ways, the function of acting as an anti-mitotic agent is shared with that of the instant claimed CFI-400945. The logic of the rejection is quite clear. It would be obvious to substitute one anti-mitotic agent for another. The arguments about pathways, structure, and drug effects are not convincing if both components function similarly. Dominguez-Bauer teaches that new experimental small molecule inhibitors have been identified for these potential therapeutic targets and some of them have advanced to clinical trials. (See Dominguez-Bauer “Emerging Anti-mitotic Drug Targets” pg 529 and Table 2). The prior art teaches that these compounds are reasonably expected to make an appearance for further clinical studies which denotes a degree of expected success as antimitotic agents. Both CFI-400945 and CFI-402257 are mentioned in Table 2 as candidates for clinical trials or undergoing clinical trials. The applicants offer no proof to show that the results of using CFI-400945 would be different in any way to that of CFI-402257. Thus, the rejection is maintained.


Requirement for Information
	It is acknowledged that the information request cannot be completed. 


Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-9, and 14-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Mason et al., “Functional characterization of CFI-402257, a potent and selective Mps1/TTK kinase inhibitor, for the treatment of cancer,” PNAS (114)12 pp. 3127–3132 herein referred to Mason 2017, in view of Mason et al., “Functional Characterization of CFI-400945 a Polo-like Kinase 4 Inhibitor as a Potential Anticancer Agent,” Cancer Cell 26, pp. 163–176 herein referred to as Mason 2014, and in view of Dominguez-Brauer et al., "Targeting Mitosis in Cancer: Emerging Strategies," Molecular Cell 60, pp. 524-536 herein referred to as Dominguez-Brauer et al and as evidenced by Jiang et al. T cell exhaustion in the tumor microenvironment. Cell Death and Disease 6 (2015) e1792; pp. 1-9 herein referred to as Jiang et al. 
Mason 2017 teaches that treatment with CFI-402257, which is an inhibitor of Monopolar spindle
1 (“Mps1”), when combined with an anti–PD-1 antibody, caused tumor regression and increased
survival in a murine colon cancer model (p. 3127, Introduction, col. 2, para. 2, lines 8-11).
	Mason 2017 does not teach CFI-400945, which is the compound shown in Applicant’s
independent claim.
Mason 2014 teaches CFI-400945 as effective in the treatment of cancer (Abstract, and Fig. 2A,
complete chemical structure).
Dominguez-Brauer et al. teaches that CFI-402257 and CFI-400945 are both inhibitors of early
mitosis for use in cancer therapy (p. 525, Table 1 and p. 530, Table 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the instantly claimed invention to have modified the teachings of Mason'2017, concerning
a cancer treatment method that combines anti–PD-1 and the small-molecule anti-mitotic compound,
CFI-402257, with the teachings of Mason'2014, regarding a similar small-molecule anti-mitotic
compound, CFI-400945, with the teachings of Dominguez-Brauer et al., regarding the similarities
between CFI-402257 and CFI-400945, to arrive at the instantly claimed invention with a reasonable
expectation of success.
One of ordinary skill in the art before the time of filing would have been motivated to substitute
CFI-400945 in place of CFI-402257 in order to receive the expected benefit, as suggested in Mason'2014,
of CFI-400945 as a potent anticancer agent with “signiﬁcant anti-tumor activity in vivo toward breast
cancer xenograft models as a single agent at well-tolerated doses” (p. 174, col. 1 para. 2).
One of ordinary skill in the art would have a reasonable expectation of success in making this
substitution because Dominguez-Brauer et al. teaches that both compounds create genomic instability
and apoptosis in tumor cells. Both compounds target mitotic kinases, which are upregulated in many
cancers because they are enzymes needed for cancer cell proliferation (p. 526, col. 1, para. 1). Further,
the target of CFI-402257 (Mps1) is similar to the target of CFI-40945 (polo-like kinase 4) because both
were identified as potential therapeutic targets through the same screen of a human breast cancer cell
line (Mason'2017 at p. 3127, Results, lines 1-5). Thus, one of ordinary skill in the art would have had a reasonable expectation of success that substitution of CFI-400945 in place of CFI-402257 would increase
tumor regression in a combination treatment with anti-PD-1.
	Regarding claims 8-9, it is noted that while the combined teachings do not expressly teach
“wherein the immune checkpoint inhibitor restores anti-tumor T-cell activity” (claim 8) and “wherein
the immune checkpoint inhibitor blocks T-cell-inhibitory cell activity” (claim 9), as evidenced by Jiang et
al., PD-L1/PD-1 blockade reverses exhausted T cells and restores anti-tumor function (p. 6, col. 1, para.
2, lines 1-2). This indicates that anti-PD-1 functions to treat cancer by restoring anti-tumor T-cell activity
and blocking inhibitory T-cell activity. Therefore, these limitations are also met.
Regarding claims 14-15, the combined teachings of Mason 2017, Mason 2014 and Dominguez-
Brauer et al. as applied to claim 1 is as discussed above.
Mason 2014 teaches the effect of CFI-400945 on growth inhibition and cell cycle arrest in breast
cancer cells and in grafted breast tumors, which reads on Applicant’s elected species.
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the instantly claimed invention to have applied the teachings of Mason'2017, concerning
cancer treatment that combines anti–PD-1 plus a mitotic inhibitor, with the teachings of Mason'2014,
regarding the particular mitotic inhibitor, CFI-400945, and its utility against breast cancer cells, to arrive
at the instantly claimed method of treating breast cancer with a reasonable expectation of success.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al., “Functional characterization of CFI-402257, a potent and selective Mps1/TTK kinase inhibitor, for the treatment of cancer,” PNAS (114)12 pp. 3127–3132 herein referred to Mason 2017, in view of Mason et al., “Functional Characterization of CFI-400945 a Polo-like Kinase 4 Inhibitor as a Potential Anticancer Agent,” Cancer Cell 26, pp. 163–176 herein referred to as Mason 2014, and in view of Dominguez-Brauer et al., "Targeting Mitosis in Cancer: Emerging Strategies," Molecular Cell 60, pp. 524-536 herein referred to as Dominguez-Brauer et al as applied to claim 1, further in view of Domcheck et al., "A phase I/II, open-label trial of olaparib in combination with durvalumab (MEDI4736) in patients (pts) with advanced solid tumours," Annals of Oncology 27 (Supplement 6): pp. vi359–vi378  herein referred to as Domchek et al. 
The combined teachings of Mason'2017, Mason'2014 and Dominguez-Brauer et al. as applied to
claim 1 are as discussed above.
	The combined teachings of Mason'2017, Mason'2014 and Dominguez-Brauer et al. differ from
the instantly claimed invention in that the combination of references does not teach treatment with
durvalumab, Applicant’s elected species.
Domchek et al. teaches that durvalumab is a high-affinity, human monoclonal antibody that
blocks PD-L1 binding to PD-1, which prevents PD-L1-mediated inhibition of T-cell activation. Domchek et
al. teaches that this promotes anti-tumor immune responses, and that further, the combination of
durvalumab plus the small molecule PARP inhibitor, olaparib, gave advantageous results.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the instantly claimed invention to combine the teachings of Mason'2017, regarding the
combination of an anti-mitotic agent and PD-1, with Mason'2014, teaching the particular mitotic-
inhibitor claimed, with Dominguez-Brauer et al., teaching the commonalties between CFI-400945 and
CFI-402257, with the teachings of Domchek et al., regarding the use of durvalumab in anti-cancer
combination regimens, to arrive at the instantly claimed invention with a reasonable expectation of
success.
One of ordinary skill in the art before the time of filing would have been motivated to substitute
durvalumab in place of anti-PD-1 in the overall combination method of Mason'2017 because
durvalumab, being an anti-PL-1 inhibitor, is seen as an equivalent counterpart to anti-PD-1 antibodies as
both disrupt the PD-1/PD-L1 signaling axis.
	As Domchek et al. teaches the combination of durvalumab with another small-molecule anti-
cancer agent, it would have been reasonable to expect that the same biochemistry could be applied to
achieve the same mechanistic effects.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647